UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6651



KEITH S. DAVIS,

                                           Petitioner - Appellant,

          versus


WALTER W. STOUT, Judge; K. SCOTT MILES, Public
Defender; MICHELLE B. MITCHELL, Richmond City
Jail Sheriff,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-259-2)


Submitted:   May 28, 2003                  Decided:    June 10, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith S. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith S. Davis appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error.      Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.      See Davis v. Stout, No. CA-03-259-2

(E.D. Va. April 17, 2003).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2